          Case 1:20-cv-06516-VM Document 79 Filed 10/08/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd Floor
                                                    New York, New York 10007


                                                     October 8, 2020

BY ECF

Hon. Victor Marrero, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:     Jones et al. v. United States Postal Service et al., No. 20 Civ. 6516 (VM)

Dear Judge Marrero:

        This Office represents the defendants in the above-referenced case. We write
respectfully, at Plaintiffs’ request, to provide the Court with a redline (attached as Exhibit A
hereto) comparing a clean version of Defendants’ revised proposed Supplemental Guidance
Document (ECF No. 77-1) with Plaintiffs’ redline of Defendants’ original proposal (see ECF No.
71-1). In order to create the attached Exhibit A, the undersigned accepted Plaintiffs’ redlines in
ECF No. 71-1 and compared that cleaned-up document with ECF No. 77-1.1

                                                   Respectfully,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney for the
                                                   Southern District of New York
                                                   Attorney for Defendants

                                             By: /s/ Rebecca S. Tinio__      _
                                                 REBECCA S. TINIO
                                                 STEVEN J. KOCHEVAR
                                                 Assistant United States Attorneys
                                                 86 Chambers Street, Third Floor
                                                 New York, New York 10007
                                                 Tel.: (212) 637-2774/2715
                                                 E-mail: rebecca.tinio@usdoj.gov
                                                          steven.kochevar@usdoj.gov



1
 For the sake of clarity, the redline that Defendants previously provided to the Court (ECF No.
77-2) compared Defendants’ original proposed Supplemental Guidance Document (ECF No. 70-
1) with a clean version of Defendants’ revised proposed Guidance (ECF No. 77-1).
